DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/7/20 and 8/19/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al (US 2020/0310085).
Regarding Claim 1: Tanaka (example 41 figure 8 and tables 10a, 10b, and 11) teaches a zoom lens (fig 8) comprising in order from an object side to an image side: a first lens unit (G1) having a positive refractive power (¶36) and configured not to move for zooming (¶38); one moving lens unit (G2) including a lens unit having a negative refractive power (¶36), the one moving lens unit being configured to move for zooming (¶38); a negative lens unit  (G3, ¶68) configured to move for zooming (¶38); a positive lens 
Regarding Claim 2: Tanaka teaches the invention as described in Claim 1 and further teaches wherein the first lens unit (G1, ¶47) includes a negative first sub lens unit (G1a), a positive second sub lens unit (G1b), and a positive sub lens unit (G1c) in order from the object side to the image side (fig 8), an interval between each pair of sub lens units adjacent to each other changes for focusing, and at least the second sub lens unit moves for focusing (¶47).
Regarding Claim 3: Tanaka teaches the invention as described in Claim 1 and further satisfies the conditional expression: I1/βpI < 0.2 (¶53, equation 5-2). 
Regarding Claim 4: Tanaka teaches the invention as described in Claim 1 and further satisfies the conditional expression: 1.05 < Lspt/Lsw < 1.75 (1.3, tables 10a, 10b, and 11).
Regarding Claim 5: Tanaka teaches the invention as described in Claim 1 and further satisfies the conditional expression: -1.5 <fp/fn < -0.1 (-0.6, tables 10a and 10b).
Regarding Claim 6: Tanaka teaches the invention as described in Claim 1 and further satisfies the conditional expression: -6.0 < f1/fm <-0.8 (-0.8, tables 10a and 10b). 
Regarding Claim 7: Tanaka teaches the invention as described in Claim 1 and further satisfies the conditional expression: 0.15 < Mmax/L1 < 1.00 (0.57, tables 10a, 10b, and 11).
Regarding Claim 8: Tanaka teaches an image pickup apparatus (¶2) comprising a zoom lens  (example 42 figure 8 and tables 10a, 10b, and 11) comprising in order from an object side to an image side: a first lens unit (G1) having a positive refractive power (¶36) and configured not to move for zooming (¶38); one moving lens unit (G2) including a lens unit having a negative refractive power (¶36), the one moving lens unit being configured to move for zooming (¶38); a negative lens unit  (G3, ¶68) configured to move for zooming (¶38); a positive lens unit (G4, ¶36)  including an aperture stop (St, ¶68) and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tanaka et al (US 2020/0310085) meets all of the same claim limitations in Example 5 as Example 4 except -1.5 <fp/fn < -0.1 (-1.7, tables 10a and 10b); Tanaka et al (US 2020/0310086) Example 4 meets all of the claims except claim 3.  Takana et al (US 2020/0310090), Examples 4 and 5 and Shimada (US 2019/0064478) both teach at least the basic structure of the independent claims and may meet the conditional expressions but do not explicitly teach lateral magnification.  Shimada et al (US 2018/0239119), Example 2 teaches the claimed structure with two moving lens units including one of negative refractive power and may meet the conditional expressions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/24/22


    
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 68 states that the zoom lens of example 4 has the same configuration of Example 1 except the third lens group has a negative refractive power, paragraph references in this rejection are made based on that statement but the reference to paragraph 68 in each citation is not included. 
        2 Paragraph 68 states that the zoom lens of example 4 has the same configuration of Example 1 except the third lens group has a negative refractive power, paragraph references in this rejection are made based on that statement but the reference to paragraph 68 in each citation is not included.